REQUEST FOR SERVICE ABROAD
OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
Commercial Matters, signed at The Hague, the .tn of November 1965

 

 

Identity and address of the applicant Address of receiving authority
Identity and address of the applicant Address of receiving authority
D. Michelle Douglas, Attorney The Senior Master
c/o Stephen Burrows, International Process For the attention of the Foreign Process Section
Specialist Room E16
Ancillary Legal Corporation Royal Courts of Justice
§825 Glenridge Drive, Strand
Building 4, Suite 220 LONDON WC2A 2LL
Atlanta, GA 30328, USA
Stephen.burrows@ancillaryinternational.com Tel: +44 207 947 6691
770-727-0455 Fax: +44 870 324 0025

 

 

 

 

The undersigned applicant has the honour to transmit -in duplicate. the documents listed below and, in
conformity with Article 5 of the above-mentioned Convention, requests prompt service of one copy
thereof on the addressee, i.e.

Wyndham Hotel Group (UK) Limited
The Triangle
5-17 Hammersmith Grove
London, W6 0LG
United Kingdom

(X) (a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of Article 5 of
the Convention.*

( )(b) in accordance with the following particular method (sub-paragraph (6) of the first paragraph of
Article 5):*

( \(c) by delivery to the addressee, if the addressee accepts it voluntarily (second paragraph of Article
5)*

The authority is requested to return or to have returned to the applicant a copy of the documents

and of the annexes -.with a certificate as provided on the next page.

List of documents:
Summons and Complaint

Done at Washington, DC USA on November 28", 2018

Signature and seal Se jdea # 7 me a
Cy Miehibnatecl tx

D. Michelle Douglas} Attorney
888 17'” Street NW, Suite 1000
Washington, DC 20006
LTD

The undersigned authority has the honour to certify,

Convention

SFP: 2018-25694
Ref: Wyndham Hotel Group (UK)

CERTIFICATE - ATTESTATION

in conformity with article 6 of the

L’autorite soussignee a ’honneur d’attester conformenent a Varticle 6 de ladite Convention.

1) that the document has been served the (date) 08 January 2019

que le demande a ete executee

-at (place, street, number)
-a (localite, rue, numero)

le (date)

Wyndham Hotel Group (UK) Limited
The Triangle,

5-17 Hammersmith Grove,

London,

W6 0LG

W6 0LG

- in one of the following methods authorised by article 5:
-dans une des formes suivantes prevues a l’article 5:
a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of article 5 of the

convention

selon les formes legales (article 5, alinea premier, lettre a)

b) in accordance with the following particular
method selon la forme particuliere suivante

Documents were served to Marco Masilla at
the company registered address given.

c) by delivery to the addressee, who accepted it voluntarily

par remise simple

The documents referred to in the request have been delivered to:

Les documents mentionnes dans la demande ont ete remis a:
- (identity and description of person)
- (identite et qualite de la personne)

- relationship to the addressee (family, business or other) Authorised to accept Service on behalf of
- liens de parente de subordination ou autres avec Company
le desinataire de l’acts

2) that the document has not been served, by reason of the following facts:
que la demande n’a pas ete executee, en raison des faits suivants:

in conformity with the second paragraph of article 12 of the Convention, the applicant is requested to
pay the expenses details in the attached statement.
Conformement a article 12, alinea 2 de ladite Convention, le requerant est

rembourser les frais dont le detail figure au memoire ci-joint

prie de payer ou de

Annexes
Documents returned

Pieces renvoyees Done at London his

fait a Yo

in appropriate cases, documents
establishing the service:

le cas echeant, les documents
justicatifs de V’execution:

the 8 February, 2019
le

Ss 068 FEB 209 &§
Signature and/or stamp. A
Signature et/ou cachet: PROCES:

 
